              Case: 3:21-cv-00054-RP Doc #: 17 Filed: 06/02/21 1 of 1 PageID #: 41




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                        OXFORD DIVISION

DERRICK WILLIS                                                                                         PLAINTIFF

V.                                                                  CIVIL ACTION NO. 3:21-CV-00054-RP

JESSE WILLIAMS                                                                                       DEFENDANT

                                          ORDER DISMISSING CASE
                                           WITHOUT PREJUDICE

           This matter comes before the Court, sua sponte, for consideration of dismissal. On April

6, 2021, the Court entered an Order directing Plaintiff to resubmit a legible copy of the RVR

included as a part of his complaint within thirty (30) days. Doc. # 9. Plaintiff confirmed receipt

of the order by signing and returning an Acknowledgment of Receipt (“AOR”) on April 15,

2021, 1 but failed to resubmit the RVR as directed. See Doc. # 13. Consequently, on May 10,

2021, the Court entered an Order directing Plaintiff to show cause within twenty-one (21) days

why his case should not be involuntarily dismissed as provided by Federal Rule of Civil

Procedure 41(b). Doc. # 15. Plaintiff confirmed receipt of the show cause order by signing and

returning an AOR on May 16, 2021, 2 but still failed to comply with the Court’s directive, and the

time for doing so has now passed. See Doc. #s 15, 16. Accordingly, this case is hereby

DISMISSED without prejudice for failure to prosecute and for failure to comply with an order

of the court under Federal Rule of Civil Procedure 41(b).

           SO ORDERED, this the 2nd day of June, 2021.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE



1
    Plaintiff signed the AOR on April 15, 2021, but it was “filed” on the docket on April 19, 2021. See Doc. # 13.
2
    Plaintiff signed the AOR on May 16, 2021, but it was “filed on the docket on May 19, 2021. See Doc. # 16.
